Citation Nr: 0507835	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  99-13 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

1.  Entitlement to increased evaluation in excess of 10 
percent for left shoulder disability prior to August 8, 2001.

2.  Entitlement to increased evaluation in excess of 20 
percent disabling for left shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from April 1971 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, on appeal from a rating decision by the 
Newark, New Jersey, Regional Office (RO) that reinstated a 
rating of 10 percent disabling for left shoulder disability.  
Appellant's Notice of Disagreement (NOD) and VA Form 9 
asserted a claim for a reinstated compensable rating higher 
than 10 percent.    

During the pendancy of this appeal, RO issued a rating 
decision that increased the rating to 20 percent, effective 
August 2001.  This was said to be the date of a claim 
received, and followed an April 2002 examination said to 
reveal increased limitation of motion of the shoulder.  In a 
claim for increased rating, the claimant will generally be 
presumed to be seeking the maximum available benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Entitlement to rating in excess of 10 percent prior to August 
2001 accordingly remains open for appellate review, as well 
as overall entitlement to rating in excess of 20 percent. 

Appellant testified in a hearing before the RO's Hearing 
Officer in March 1997.  A transcript of that hearing has been 
associated with the file.    


FINDINGS OF FACT

1.  Appellant was granted service connection for tendonitis 
of the left shoulder, rated as noncompensable, in October 
1973.  The rating was increased to 10 percent disabling in 
May 1993.

2.  A rating decision in January 1996 reduced the disability 
rating to 0 percent.  A rating decision of March 1999 
restored the 10 percent rating, effective the date of 
reduction.  A rating decision in May 2002 increased the 
disability rating to 20 percent effective August 8, 2001, 
based on an April 2002 examination.

3.  In March 1999, appellant's left shoulder disability was 
manifested by full passive range of motion, normal external 
and internal rotation, and some limitation of forward flexion 
and abduction, with pain.   

4.  Appellant's left shoulder disability is currently 
manifested by limitation of motion to shoulder level (limited 
abduction and rotation), with pain.  This degree of 
limitation of motion was first shown on April 2002 
examination.

5.  Appellant is right handed. 
  

CONCLUSIONS OF LAW

1.  Schedular criteria for evaluation in excess of 10 percent 
prior to August 8, 2001, were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5003-5201 (2004); 
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  

2.  Schedular criteria for evaluation in excess of 20 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003-5201, 5200 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating was received in August 1995.  RO 
issued a rating decision in November 1995 proposing to reduce 
the rating, a rating decision in January 1996 that reduced 
the rating, and a rating decision in March 1999 (the rating 
decision currently under appellate review) that restored a 10 
percent rating; RO also issued a rating decision in May 2002 
during the pendancy of this appeal that increased the rating 
to 20 percent.  These rating decisions, the Statement of the 
Case (SOC) in May 1999, and the Supplemental Statement of the 
Case (SSOC) in October 2004 all listed the evidence on file 
that had been considered in formulation of the decisions.  RO 
also sent appellant pre-VCAA duty-to-assist letters in 
November 1999 and June 2000, and a VCAA duty-to-assist letter 
in November 2003.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant was afforded a hearing before the RO's Hearing 
Officer in which to present evidence and arguments in support 
of his claim.

VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
Board notes that appellant failed to report for several VA 
medical examinations that had been scheduled for the specific 
purpose of verifying his current level of disability.  When a 
claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record, and when the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).  The file contains such a quantity of VA clinical 
notes, including VA clinical examinations and observations, 
that the claim can be fairly adjudicated on the basis of the 
evidence of record.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  A treatment 
record of January 1971 shows that appellant complained of 
left shoulder pain of three weeks duration; left shoulder 
examination was within normal limits.  Appellant's separation 
physical examination in April 1973 showed no indication of 
any musculosketal abnormality.

Appellant submitted original claims for service connection 
for left shoulder injury in June 1973 and July 1973, citing 
shoulder injury in October 1972.  Appellant underwent a VA 
medical examination in July 1973.  RO issued a rating 
decision in October 1973 that granted service connection for 
tendonitis of the left bicipital area with an initial rating 
of noncompensable (0 percent disabling).  Appellant was 
notified of the initial rating and did not appeal.

Appellant submitted a request for increased rating in 
February 1993.  He underwent a VA medical examination in 
April 1993.  RO considered the report of medical examination 
and issued a rating decision in May 1993 that increased the 
rating to 10 percent disabling.

Appellant submitted a request for increased rating in August 
1995.  He underwent a VA medical examination in September 
1995, at which he complained of aching and discomfort of the 
left shoulder.  On examination, appellant had full active and 
passive range of motion.  Shoulder strength was 5/5 and there 
was no sign of atrophy or crepitus.   The examiner stated 
that appellant essentially had normal scapulohumeral motion.  
X-ray of the left shoulder in September 1995 was within 
normal limits.  The examiner's diagnosis was history of 
probable rotator cuff tendonitis, probably not active at that 
time and not causing appellant any current disability.  

Based on the results of the medical examination of August 
1995, RO determined that appellant's condition had improved 
and was no longer compensable under the rating schedule.  RO 
issued a rating decision in January 1996 that reduced the 
rating to 0 percent, effective April 1996.  Appellant 
appealed the reduction.

Appellant testified before the RO's hearing officer in March 
1997.  Appellant testified that he currently had a constant, 
dull aching pain in the left shoulder and neck area that 
caused him to sleep badly (Transcript, pg. 2).  Appellant 
treated his condition with pain medication and with heating 
pads (Transcript, pg. 3).  Appellant was currently 
unemployed, having been retired due to disability of the 
knees and ankles (Transcript, pg. 4).  Appellant's pain had 
not been so severe as to require him to wear a sling, but was 
excruciating at times (Transcript, pg. 5).  Appellant was 
able to raise his arm above shoulder level, although with 
pain, and appellant tended to avoid lifting (Transcript, pg. 
6).  Appellant is right handed (Transcript, pg. 6).     

Appellant had a VA X-ray of the left shoulder in July 1997 
that noted the shoulder was practically immobile; however, 
the interpreter cited no abnormalities in the film (no 
evidence of fracture or dislocation, normal internal and 
external rotation, and acromioclavicular joint intact).

Appellant had a VA X-ray of the left shoulder in August 1998 
that found no change since the previous study in September 
1995.  The interpreter's impression was unremarkable 
examination of the left shoulder. 

Appellant had a VA medical examination in August 1998.  He 
complained of chronic pain and slightly decreased range of 
motion in the left shoulder.  On examination, the shoulder 
showed no sign of swelling, erythema or increased heat at the 
joint.  There was full passive range of motion.  Active range 
of motion was forward flexion to 140 degrees and abduction to 
130 degrees, with pain elicited at the high end of motion for 
both movements.  External and internal rotations were within 
normal limits.  Back and shoulder muscles were without 
atrophy or fasciculation.  There was no tenderness to 
palpation.  Strength measurements were 5/5, and sensation was 
intact.  The examiner's impression was status post 
dislocation of the left shoulder, with subsequent arthritis 
of the left shoulder.

In March 1999, RO issued a rating decision that restored the 
10 percent rating effective April 1996.  Restoration of the 
10 percent rating was considered to be a complete 
satisfaction of the issue under appeal.  However, appellant 
submitted a NOD in March 1999 that asserted entitlement to a 
rating in excess of 10 percent disabling, leading to the 
current appeal.

Appellant was scheduled for VA medical examinations in 
February and March 2000 but he failed to report.

Appellant presented to the VA outpatient clinic in April 2000 
with complaint of pain in the knees, ankles, left shoulder, 
and right hip.  The examiner's assessment was osteoarthritis 
of the left shoulder.

Appellant had a VA MRI of the left shoulder in April 2000 
that found hypertrophic degenerative changes of the 
acromioclavicular joint and suggestion of some spurring; 
findings were compatible with rotator cuff outlet stenosis in 
proper clinical setting.  Appellant also had a VA X-ray of 
the left shoulder in April 2000, which noted mild 
degenerative changes off the acromion.

Appellant was scheduled for VA medical examination in July 
2000 and March 2001, but he failed to report.

Appellant had a VA rheumatology clinic examination in 
November 2001.  He complained of multiple joint pain (ankles, 
knees, lumbar spine, hips, shoulders, and neck) of five years 
duration.  The left shoulder was the only reported traumatic 
injury.  Appellant stated that he was never pain free, and 
that pain was usually level 5-7 on a 10-point scale.  On 
examination, left shoulder abduction was to 80 degrees (right 
shoulder was normal).  The examiner's impression was 
degenerative joint disease.
  
Appellant had a VA medical examination in April 2002.  
Appellant complained of pain in all his joints, including the 
left shoulder. The examiner noted the results of previous MRI 
reports and X-ray reports regarding the left shoulder.  
Appellant complained of tenderness to the anterior aspects of 
both shoulders to very light touch.  Abduction of the left 
shoulder was limited to 90 degrees (180 degrees right 
shoulder) and external rotation of the left shoulder was to 
45 degrees (80 degrees right shoulder).  The examiner's 
opinion stated that appellant had a "frozen" left shoulder.

Based on the VA medical examination of April 2002, RO issued 
a rating decision in May 2002 that increased the disability 
rating for tendonitis of the left shoulder to 20 percent.  
The assigned effective date was August 8, 2001.  The RO 
selected this date on the basis that this was the date of a 
claim for an increased rating.

Appellant had a VA clinical examination in May 2002, during 
which he complained of pain in the knee, ankles, left 
shoulder, and right hip.  Appellant stated that his pain was 
currently level 9 on a 10-point scale.  Assessment was 
osteoarthritis of the left shoulder.  

Appellant had a VA clinical examination in December 2003, 
during which he complained of stiffness in the shoulders.

Appellant was scheduled for VA medical examination in 
December 2003 but he failed to report.

Appellant's service representative submitted an Appellant's 
Brief in August 2005 asserting that appellant should be 
awarded separate ratings for separate limitations to range of 
motion.  The Appellant's Brief also argues that appellant 
should, in addition to compensation for limitation of range 
of motion, be awarded separate compensation for arthritis.

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, while regulations require review of the 
entire recorded history by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over the current medical findings; where an 
increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  The 
statute implicitly contains the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate a claimant for the actual 
impairment of his earning capacity and would constitute 
"pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  
However, if a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

Normal range of motion for the shoulder is 0 to 180 degrees 
forward flexion, 0 to 180 degrees abduction, 0 to 90 degrees 
internal rotation, and 0 to 90 degrees external rotation.  
38 C.F.R. § 4.71a, Plate I (2004).

Where medical evidence shows claimant has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  Painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion.  VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Functional loss 
due to pain is to be rated at the same level as functional 
loss when flexion is impeded.  Schafrath, at 592.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40 (2004).

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.   In this 
case, appellant's disability is currently rated under 
Diagnostic Codes 5200 and 5201, which are predicated on 
limitation of range of motion, so the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 apply.  

Entitlement to Increased Rating in Excess of 10 Percent Prior 
to August 2001

The most comprehensive record of appellant's condition prior 
to August 2001 is provided by the VA medical examination in 
August 1998.   There was no evidence of swelling, erythema or 
increased heat at the joint.  There was full passive range of 
motion.  Active range of motion was forward flexion to 140 
degrees and abduction  to 130 degrees, with pain elicited at 
the high end of motion for both movements.  External and 
internal rotations were within normal limits.  Back and 
shoulder muscles were without atrophy or fasciculation.  
There was no tenderness to palpation.  Strength measurements 
were 5/5, and sensation was intact.  The examiner's 
impression was status post dislocation of the left shoulder, 
with subsequent arthritis of the left shoulder.

Arthritis is rated on the basis of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved; when the limitation of motion of the joint or 
joints involved is noncompensable under the rating schedule, 
a rating of 10 percent is of application for each such major 
joint or group of minor joints affected, to be combined, not 
added, under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  When RO rated the disability 
for this period, Diagnostic Code 5024 ("tenosynovitis") was 
applied, which essentially uses the same rating methodology 
as Diagnostic Code 5003 ("arthritis"). 

The appropriate limitation of motion code in this case is 
Diagnostic Code 5201 ("limitation of motion of the arm").  
The rating criteria are as follows for the minor arm.  For a 
rating of 20 percent: limitation of motion at shoulder level, 
or limitation of motion midway between side and shoulder 
level.  For a rating of 30 percent: limitation of motion to 
25 degrees from side to side. 

Applying the schedular criteria above to appellant's range of 
motion as detailed in the August 1998 VA medical examination, 
the Board finds that limitation of motion is not compensable.  
The lowest compensable rating, 20 percent, requires 
limitation of abduction to shoulder level (90 degrees), 
whereas appellant's measured abduction was to 130 degrees.  
However, since appellant has arthritis, he is entitled to a 
rating of 10 percent when range of motion is not compensable.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  The Board accordingly 
finds that a rating of 10 percent, but not more, is 
appropriate.  

The Board has considered whether appellant should be 
separately compensated for pain.  However, as noted above, 
functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant, and in this case the examination did not record 
such pathology or visible behavior.  The Board accordingly 
finds that additional compensation for pain is not 
appropriate in this case.  

Based on the analysis above, the Board finds that appellant 
was not entitled to a rating in excess of 10 percent 
disabling prior to August 8, 2001.

Entitlement to Increased Rating in Excess of 20 Percent

The most competent recent evidence of appellant's disability 
is provided by the VA medical examination of April 2002.  
Appellant complained of tenderness to the anterior aspects of 
both shoulders to very light touch.  Abduction of the left 
shoulder was limited to 90 degrees and external rotation of 
the left shoulder was to 45 degrees.  The examiner's opinion 
stated that appellant had a "frozen" left shoulder.  

The rating criteria of Diagnostic Code 5201 ("limitation of 
motion of the arm") are detailed above.  Applying those 
criteria to the report of VA medical examination in April 
2002, the Board finds that a rating of 20 percent is 
appropriate because appellant's abduction was limited to 90 
degrees (i.e., shoulder level).  Increased rating (30 
percent) requires limitation of motion to 25 degrees from the 
side, which is not shown by any medical evidence of record.

Appellant's service representative has argued that separate 
ratings should be assigned based upon different 
manifestations of limitation of motion, relying on the 
precedent of VAOPGCPREC 9-2004 (September 17, 2004) which had 
held that a claimant with a knee disability can have separate 
ratings for limitation of extension and limitation of 
flexion.  The Board notes that limitation of motion of the 
knee, the situation addressed in VAOPGCPREC 9-2004, provides 
separate rating criteria for both limitation of extension and 
limitation of flexion, each with its own diagnostic code.  
Shoulder injuries do not provide such separate rating 
criteria, so on its face the precedent of VAOPGCPREC 9-2004 
does not apply.  The Board also notes as a practical matter 
that appellant has two measured limitations of motion that 
are less than normal: limitation of abduction to 90 degrees 
and limitation of rotation to 45 degrees, but both 
limitations, taken together, essentially limit motion of the 
arm to shoulder level.  Therefore, as a practical matter, 
limitation of rotation to 45 degrees does not constitute a 
separate disability for which separate rating would be 
appropriate.

Since the medical examiner stated that appellant's left 
should was "frozen" it becomes possible to rate the 
disability by analogy under Diagnostic Code 5200 ("ankylosis 
of the scapulohumeral articulation"), if more advantageous 
to appellant.  The criteria for Diagnostic Code 5200 are as 
follows.  For a rating of 20 percent: favorable anklylosis to 
60 degrees, can reach mouth and head.  For a rating of 30 
percent: intermediate between favorable and unfavorable.  For 
a rating of 40 percent: unfavorable ankylosis, abduction 
limited to 25 degrees from side.

Applying the criteria of Diagnostic Code 5200 to the results 
of the VA medical examination in April 2002, the Board finds 
that a minimum compensable level (20 percent) is not 
appropriate, since appellant's abduction was to 90 degrees, 
and 60 degrees is required for compensability under this 
diagnostic code.  Rating under Diagnostic Code 5200 
accordingly presents no advantage to appellant.  Thus, while 
a "frozen" shoulder has been noted, it is not shown to be 
ankylosed as contemplated by the regulation.

As noted above, where medical evidence shows claimant has 
arthritis, and where the diagnostic code applicable to the 
disability is not based on limitation of motion, a separate 
rating may be assigned if there is additional disability due 
to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); 
see also Hicks v. West, 8 Vet. App. 417 (1995).  Here, all 
appropriate diagnostic codes are based on limitation of 
motion, so separate rating for limitation of motion due to 
arthritis would constitute pyramiding and is not appropriate.  

Also as noted above, painful motion due to arthritis is 
deemed to be limitation of motion and is entitled to a 
minimum rating of 10 percent per joint, even if there is no 
actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 
1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  In this case, since range of motion entitles 
appellant to a rating of 20 percent, the precedent of 
Lichtenfels is satisfied.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization due to this 
disability, and no evidence that this disability caused 
appellant a marked interference with employment beyond that 
considered to be adequately compensated by the rating 
schedule.  The rating schedule is accordingly presumed to 
provide adequate compensation, and extraschedular rating is 
not appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
ratings (10 percent prior to August 8, 2001, and 20 percent 
thereafter).  For this reason, the doctrine of reasonable 
doubt is not for application and a rating at the higher rate 
is not warranted.


ORDER

Rating in excess of 10 percent for left shoulder disability 
prior to August 8, 2001, is denied.  Rating in excess of 20 
percent for left shoulder disability is denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


